Exhibit 10.04

 

Corporate Signature Copy

Return to Executive Compensation Department

 

XCEL ENERGY INC.

OMNIBUS INCENTIVE PLAN

PERFORMANCE SHARE AGREEMENT

 

This Agreement, dated and effective <<Month Day, Year>>, by and between Xcel
Energy Inc., a Minnesota corporation (“Xcel Energy”) and «First» «MI» «Last»
(the “Participant”) evidences an award of performance shares and the applicable
terms and conditions of the award.

 

1.             Performance Shares Awarded. Xcel Energy awards the Participant
«GRANTED» performance shares pursuant to the Xcel Energy Inc. Omnibus Incentive
Plan (the “Plan”), upon the terms and conditions of the Plan and this
Agreement.  The Plan as currently in effect is incorporated by reference and the
Participant acknowledges the receipt of a copy thereof.

 

2.             Performance Cycle.

 

(a)           The performance cycle (the “Performance Cycle”) shall commence on
the date of this Agreement (the “Commencement Date”) and, except as otherwise
provided in this Agreement, will expire in full on <<Month Day, Year>> (the
“Expiration Date”).

 

(b)           The Governance, Compensation and Nominating Committee of the Board
of Directors is designated as the Plan administrator (the “Committee”).  The
Committee, however, has delegated certain administrative duties to the
Compensation department of Xcel Energy.

 

3.             Termination of Service.  If your employment with Xcel Energy and
its subsidiaries terminates for any reason, other than as provided below in this
Section 3, prior to the Expiration Date, all performance shares shall be
forfeited on the date of your termination.  If, however, the Committee
determines in its sole discretion that your employment with Xcel Energy and its
subsidiaries terminates:

 

(i)            at a time when you are eligible for retirement under any defined
benefit pension plan of Xcel Energy and its subsidiaries in which you
participate at the time of your termination, you will continue to participate in
the Plan per the terms and conditions set forth in this Agreement; or

(ii)           due to death or permanent and total disability or involuntarily 
other than for cause, you will continue to participate in the Plan on a prorated
basis, determined by multiplying the number of performance shares that would
otherwise have been payable to you had you been employed for the full
Performance Cycle, by a fraction, the numerator of which is the number of days
during the Performance Cycle from the Commencement Date through the date of your
termination and the denominator of which is the number of days in the
Performance Cycle.

 

If an award is payable in the circumstances discussed in  subsection (i) or
(ii) above, it will be paid at the same time awards are paid to all other Plan
participants entitled to performance share payouts.

 

--------------------------------------------------------------------------------


 

4.             Accounting for Performance Shares. Each performance share,
representing a hypothetical share of Xcel Energy Common Stock, is designed to
approximate and track the fair market value price of one share of Xcel Energy
Common Stock.  Each performance share is intended to represent an unfunded,
unsecured promise to pay, and is designed to remain among Xcel Energy’s general
assets.  Performance shares may not be sold, assigned, transferred, pledged or
otherwise encumbered by the Participant, except as herein after provided.

 

5.             Participant’s Rights. Except as otherwise provided herein,
Participant shall have none of the rights of a stockholder, including dividends
or the right to vote any or all of the performance shares.  No dividend
equivalents will be provided with respect to the performance shares.

 

6.             Settlement of Performance Shares.

 

(a)           The performance shares are contingently awarded subject to the
condition that the number of performance shares, if any, earned by the
Participant upon the expiration of  the Performance Cycle is dependent (in the
manner hereinafter set forth) on Xcel Energy’s Total Shareholder Return (“TSR”)
relative to the TSR of other companies in the Edison Electric Institute (“EEI”)
Electrics Index [that are included in the EEI Electrics Index both as of the
Commencement Date and the Expiration Date (or their successors from a merger or
other combination with another company included in the EEI Electrics Index at
the Commencement Date are included as of the Expiration Date].  TSR for any
company, including Xcel Energy, shall be calculated in the same manner [that EEI
calculated total shareholder return as of <<Month Day, Year>>, for companies in
the EEI Electrics Index], and shall be measured by the total return that a
company’s common shareholders receive over the Performance Cycle from an
investment at the first day of the Performance Cycle.

 

The number of performance shares earned is dependent on the performance ranking
of Xcel Energy’s TSR for the Performance Cycle, as set forth below (expressed in
terms of Xcel Energy’s position in the EEI Electrics Index when ranked by TSR
for the Performance Cycle):

 

XCEL ENERGY’S TSR PERCENTILE
RANKING VS. EEI ELECTRICS INDEX

 

PERCENT OF TARGET PERFORMANCE
SHARES EARNED

 

[ ]th percentile or above

 

200%

 

[ ]th percentile

 

100% (target)

 

[ ]th percentile

 

25%

 

Below [ ]th percentile

 

0%

 

 

Performance shares earned for performance between the percentiles shown above
will be determined by straight-line interpolation; provided, that, in all cases,
the number of performance shares which the Participant earns shall be a whole
number (disregarding any fraction).

 

Any performance shares awarded hereunder that the Participant does not earn at
the end of the Performance Cycle pursuant to the foregoing schedule shall be
forfeited.

 

The provisions of this Section 6(a) shall not affect in any way any forfeitures
under Section 3 or any provision regarding the payout of performance shares
under Section 8 upon the occurrence of a Change in Control.

 

 

2

--------------------------------------------------------------------------------


 

(b)           As soon as administratively feasible following the Expiration Date
and certification in writing by the Committee as to the number of performance
shares owned by the Participant and the degree to which the performance goals
have been satisfied, but in no event later than two and a half months after the
end of the calendar year in which the expiration date occurs, Xcel Energy shall
cause to be paid to the Participant cash, an equivalent number of shares of
Common Stock or a combination thereof as determined by the Committee.  Payments
may be made in a lump sum.  If the Participant dies prior to the payment and
under Section 3 (ii) or Section 6(a) above or Section 8 below would otherwise be
entitled to receive payment of an award,  the performance shares shall be paid
in cash to the Participant’s designated beneficiary (if the Participant has
designated a beneficiary in writing delivered to the Xcel Energy Compensation
department) or if no beneficiary is designated, to the Participant’s estate.

 

7.             Changes in Capitalization of Xcel Energy.  If there is any change
in outstanding Xcel Energy Common Stock by reason of a stock dividend or
distribution, stock split, capital reorganization, reclassification, combination
or exchange of shares, or by reason of merger, consolidation, or other corporate
reorganization, the Committee shall determine the appropriate adjustment to
Participant’s performance shares, if any, needed to reflect such change.

 

8.             General Restrictions.  In the event a Change in Control occurs,
as defined in the Plan, the Performance Cycle shall terminate and all
performance shares shall be paid to Participants as soon as administratively
feasible following determination of the Change in Control, but in no event later
than two and a half months after the end of the calendar year in which the
Change in Control occurs, according to the terms of the Plan.

 

9.             Withholding.  Xcel Energy may require the Participant to remit to
it, or may withhold from the award or from the Participant’s other compensation,
an amount sufficient to satisfy any applicable federal, state, local tax,
employment, FICA or other mandated withholding requirements in regard to the
performance shares in the year or years the performance shares become taxable to
the Participant. Participant may elect in accordance with the Plan to satisfy
the withholding requirement, in whole or in part, by having Xcel Energy withhold
performance shares from the award at the rate the Committee determines satisfies
applicable withholding requirements of the Code. .  If no election is made,
performance shares will be withheld.

 

10.           Plan and Plan Interpretations as Controlling.  The performance
shares hereby awarded and the terms and conditions herein set forth are subject
in all respects to the terms and conditions of the Plan, which are controlling. 
All determinations and interpretations of the Committee shall be binding and
conclusive upon the Participant or his legal representatives with regard to any
question arising hereunder or under the Plan.

 

11.           Participant Service.  Nothing in this Agreement shall limit the
right of Xcel Energy or any of its subsidiaries to terminate the Participant’s
service as an officer or employee, or otherwise impose upon Xcel Energy or any
of its subsidiaries any obligation to employ or accept the services of the
Participant.

 

3

--------------------------------------------------------------------------------


 

12.           Participant Acceptance.  The Participant shall signify acceptance
of the terms and conditions of this Agreement by signing in the space provided
below and returning a signed copy to Xcel Energy.

 

IN WITNESS WHEREOF, the parties hereto have caused this Performance Share Plan
Agreement to be executed as of the date first above written.

 

 

XCEL ENERGY INC.

 

 

 

 

 

By:

 

 

 

 

 

Cynthia L. Lesher

 

 

 

 

Chief Administrative Officer and Chief HR Officer

 

 

 

 

 

 

 

 

 

ACCEPTED:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

«First» «MI» «Last»

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date

 

 

 

4

--------------------------------------------------------------------------------